Shepley, C. J.,
orally.—The defendant’s affidavit was inadmissible. The prejudication by one of the referees was not proved. It is to be considered that two only of the referees concurred in the award. But that circumstance alone does not invalidate it. The insertion of their fees in the award was mere matter in the discretion of the referees. They were not called upon to do it. No one appears to have been in- .¡red by the omission. It might perhaps be ground for re-commitment. But that is not asked.

Exceptions overruled.